PER CURIAM.
Andrea Williams worked for a pizza delivery service. She was scheduled to work Christmas eve beginning at 5:00 p.m. Although requested to do so, her supervisor declined to adjust the schedule. Williams did not report for work as scheduled and was discharged.
Williams sought unemployment benefits. The commission determined Williams was discharged for misconduct connected with her work and denied benefits. Williams appeals.
The order of the commission is supported by competent and substantial evidence on the whole record. An opinion would have no precedential value. The commission’s decision is affirmed pursuant to Rule 84.16(b).
All concur.